

116 HRES 616 IH: Expressing the sense of Congress honoring the life and mourning the loss of Lieutenant Sandeep Singh Dhaliwal of the Harris County Sheriff’s Office.
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 616IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mrs. Fletcher (for herself, Mr. Crenshaw, Mr. Brady, Mr. Green of Texas, Mr. McCaul, Mr. Weber of Texas, Ms. Jackson Lee, Mr. Olson, Mr. Cloud, Ms. Garcia of Texas, Mr. Babin, Ms. Speier, Mr. Cox of California, Mr. Fitzpatrick, Ms. Stevens, and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of Congress honoring the life and mourning the loss of Lieutenant Sandeep
			 Singh Dhaliwal of the Harris County Sheriff’s Office.
	
 Whereas, on Friday, September 27, 2019, in Houston, Texas, Lieutenant Sandeep Singh Dhaliwal of the Harris County Sheriff’s Office was killed by gunfire while serving in the line of duty;
 Whereas the senseless slaying of Lieutenant Dhaliwal represents a reminder that the risks assumed by police officers daily in serving and protecting their communities continue to be ever present;
 Whereas Lieutenant Dhaliwal was the first observant Sikh to serve in the Harris County Sheriff’s Office and was one of the first observant Sikhs in Texas to receive a policy accommodation to practice his religion while serving as a police officer;
 Whereas Sikhs have struggled to win religious accommodations in the United States in private employment, the armed services, and in most law enforcement agencies nationwide, and often continue to remain segregated from public view in their employment;
 Whereas out of more than 15,000 law enforcement agencies in the United States, about 25 law enforcement agencies have permitted accommodation for Sikhs to wear their religious articles of faith, including the Harris County Sheriff’s Office, the New York City Police, the Chicago Police, the Washington, DC Metropolitan Police, U.S. Customs and Border Protection, and the United States Secret Service, among others;
 Whereas Lieutenant Dhaliwal served admirably while maintaining his Sikh articles of faith, including his turban (dastaar), steel bracelet (kara), and unshorn hair (kesh) without impediment, which have deep spiritual and moral significance;
 Whereas, as Lieutenant Dhaliwal improved law enforcement’s cultural understanding of Sikhs by helping to dispel stereotypes about what Americans look like, he served with distinction as an example of the tireless contributions that religious minorities and marginalized communities make to our country;
 Whereas Lieutenant Dhaliwal was widely regarded as a role model for Americans of all faiths wishing to serve their communities in law enforcement and the armed services, and his loss is felt deeply;
 Whereas Lieutenant Dhaliwal owned a successful trucking business before he sold it to join the Sheriff’s Office out of a sense of duty and desire to build a bridge between the department and the Houston area Sikh community;
 Whereas Lieutenant Dhaliwal was known to have a giving heart, coordinating relief efforts for the community after Hurricane Harvey, and traveling to Puerto Rico to provide aid to a colleague’s relatives after Hurricane Maria;
 Whereas Lieutenant Dhaliwal is survived by his wife and three children; and Whereas in the face of this tragic loss, the people of Houston have come together and dedicated themselves to honoring the bravery, dedication to his community, and trailblazing work for Sikh Americans that Lieutenant Dhaliwal exemplified: Now, therefore, be it
	
 That the House of Representatives extends its condolences to the family and loved ones of Lieutenant Sandeep Singh Dhaliwal, and the entire Harris County Sheriff’s Office, and stands in solidarity with the people of Houston, Harris County, and the Sikh community across America, as they celebrate the life, and mourn the loss, of this remarkable and selfless hero who represented the very best of our Nation’s ideals.
		